Citation Nr: 0823318	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  06-17 687	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
disabling for sacroiliac dysfunction.

2.  Entitlement to service connection for a left knee 
disability.  

3.  Entitlement to service connection for a left shoulder 
disability.  



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1997 to December 
2004.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which granted service connection for 
sacroiliac dysfunction and assigned a noncompensable 
evaluation effective December 21, 2004, and denied service 
connection for a left knee disability and a left shoulder 
disability.  An October 2007 rating decision increased the 
rating assigned for sacroiliac dysfunction to 20 percent 
disabling effective December 21, 2004.  On a claim for an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Since the grant of the 20 
percent rating is not a full grant of the benefits sought on 
appeal, and since the veteran specifically disagreed with the 
assigned initial rating, the matter remains before the Board 
for appellate review.


FINDINGS OF FACT

1.  The medical evidence of record does not show forward 
flexion of the thoracolumbar spine of 30 degrees or less or, 
favorable ankylosis of the entire thoracolumbar spine.  

2.  There is no medical evidence that the veteran currently 
has a left knee disability.  

3.  There is no medical evidence that the veteran currently 
has a left shoulder disability.  




CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for sacroiliac dysfunction were not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5236 (2007).

2.  A left knee disability was not incurred in active 
service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

3.  A left shoulder disability was not incurred in active 
service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the veteran is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service connection 


claim, VA is required to review the evidence presented with 
the claim and to provide the veteran with notice of what 
evidence not previously provided will help substantiate 
his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must 
notify the veteran of what is required to establish service 
connection and that a disability rating and effective date 
for the award of benefits will be assigned if service 
connection is awarded.

The Board finds that the VCAA duty for the claims for 
entitlement to service connection was satisfied by a letter 
sent to the veteran in December 2004.  The letter addressed 
all of the notice elements and was sent prior to the initial 
unfavorable decision by the AOJ.  Further, a letter in March 
2006 addressed the relevant rating criteria or effective date 
provisions.  Any error in timing of this notice was harmless 
because service connection is being denied for both claims, 
and therefore no rating or effective date is being assigned.  
Therefore, the Board finds that VA has fulfilled its duty to 
notify under the VCAA for the service connection claims.

Regarding the claim for a higher initial rating, in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

In this case, the veteran is challenging the initial 
evaluation assigned following the grant of service connection 
for sacroiliac dysfunction.  In this regard, once service 
connection is granted and an initial disability rating and 
effective date have been assigned, the claim is 
substantiated, and additional 5103(a) notice is not 
required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-
491 (2006); Hartman v. 


Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Thus, because the notice 
that was provided to the veteran in December 2004 before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service treatment 
records as well as all available VA medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claims.  The veteran was also afforded a VA 
examination in January 2007 that addressed all three of her 
claims.  VA has further assisted the veteran throughout the 
course of this appeal by providing her a statement of the 
case and supplemental statement of the case, which informed 
her of the laws and regulations relevant to her claims.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case.

Increased rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R., Part 4.  The Rating Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical 


reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the 
"present level" of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, this claim is based on the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  In Fenderson v. West, 12 
Vet. App. 119 (1999), the Court held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Id.; Francisco, 7 
Vet. App. at 58.  If later evidence indicates that the degree 
of disability increased or decreased following the assignment 
of the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Fenderson, 12 
Vet. App. at 126.  

The veteran's service-connected sacroiliac dysfunction is 
assigned a 20 percent evaluation under the provisions of 
Diagnostic Code 5236.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5236.  Diagnostic Code 5236 is under the General Rating 
Formula for Diseases and Injuries of the Spine.  The 20 
percent evaluation contemplates, with or without symptoms 
such as pain, stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating 
is warranted for forward flexion of the thoracolumbar spine 
30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1).

Further, for VA compensation purposes, normal forward flexion 
of the thoracolumbar spine is zero to 90 degrees, extension 
is 0 to 30 degrees, left and 


right lateral flexion are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2).  See also 38 C.F.R. § 4.71a, 
Plate V.

Unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5). 

In considering the evidence of record under the laws and 
regulations as outlined above, the Board finds that the 
veteran is not entitled to an initial evaluation in excess of 
20 percent disabling under the provisions of Diagnostic Code 
5236.  Forward flexion of the thoracolumbar spine 30 degrees 
or less; or, favorable ankylosis of the entire thoracolumbar 
spine was not shown.  In this regard, during the January 2007 
VA examination, the range of motion revealed extension to 30 
degrees with complaints of pain at the end of the motion and 
flexion to 80 degrees with complaints of pain at the end of 
motion.  Right and left lateral flexion was to 30 degrees and 
right and left lateral rotation was to 30 degrees, all 
without any complaints of pain.  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 20 percent disability 
evaluation is contemplated for incapacitating episodes having 
a total duration of at least two weeks but less than 


four weeks during the past 12 months.  A 40 percent 
disability evaluation is assigned for incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  However, the veteran 
does not have intervertebral disc syndrome.  Moreover, the 
veteran reported no history of acute episodes of 
incapacitating lower back pain during the last twelve months 
and no radiation of pain.  See 38 C.F.R. § 4.71a.

Moreover, an increased evaluation for the veteran's service-
connected sacroiliac dysfunction is not warranted on the 
basis of functional loss due to pain or weakness in this 
case, as the veteran's symptoms are supported by pathology 
consistent with the assigned 20 percent rating, and no 
higher.  In this regard, although the veteran reported pain 
and that repetitive motion increased the pain, upon 
examination there was no evidence of incoordination, 
weakness, fatigability or reports of flare-up and there was 
no additional limitation of motion due to pain, fatigue, 
weakness, or lack of endurance on repetitive use.  See 
38 C.F.R. §§ 4.40, 4.45 (2007); see also DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Although the Board acknowledges the 
veteran and her spouse's November 2007 statements and reports 
during her VA examination that going up and down the stairs 
was difficult, the Board finds it significant that she 
reported that her activities of daily living were not limited 
and her work was not affected by her back.  

Additionally, the Board further finds that a separate 
disability rating is not warranted because the objective 
medical evidence does not demonstrate that the veteran has a 
separate neurological disability distinct from her service-
connected sacroiliac dysfunction.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1).  In this regard, although the Board 
acknowledges the veteran and her husband's November 2007 
statements that she has pain down her leg and it feels like 
she has a pinched nerve, upon examination, both lower limbs 
were negative for any neurological deficiency and the 
straight leg raising was to 80 degrees and the Lasegue test 
was negative.  Further, the veteran has not complained of 
bowel or bladder incontinence.  Therefore, the Board 


concludes that the evidence does not show an additional 
neurological deficiency so as to warrant a separate 
disability rating under the diagnostic codes pertinent to 
rating neurological disorders.  See Bierman v. Brown, 6 Vet. 
App. 125,129-132.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2007).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  In this regard, the schedular evaluations 
in this case are not inadequate.  A rating in excess of 20 
percent is provided for certain manifestations of the 
service-connected sacroiliac dysfunction but the medical 
evidence reflects that those manifestations are not present 
in this case.  Moreover, there has been no showing that the 
veteran's service-connected disability has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular scheduler standards utilized 
to evaluate the severity of his disability.  In fact, during 
the November 2007 VA examination, the veteran stated that her 
activities of daily living were not limited and her work was 
not affected by her back.  In the absence of such factors, 
the Board finds that the requirements for an extraschedular 
evaluation for the veteran's service-connected sacroiliac 
dysfunction under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Therefore, the Board finds that the preponderance of the 
evidence since December 21, 2004 is against an initial 
evaluation in excess of 20 percent for the veteran's service-
connected sacroiliac dysfunction.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also 
Fenderson, 12 Vet. App. at 126.

Service Connection 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran has the disability for 
which benefits are being claimed.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  
Competency of evidence differs from weight 


and credibility.  The former is a legal concept determining 
whether testimony may be heard and considered by the trier of 
fact, while the latter is a factual determination going to 
the probative value of the evidence to be made after the 
evidence has been admitted.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("Although interest may affect the credibility of 
testimony, it does not affect competency to testify.").

The veteran's service treatment records contain complaints of 
left shoulder and left knee pain.  In this regard, following 
a motor vehicle in September 1998, the veteran complained of 
pain in her left shoulder.  However, the associated radiology 
report was negative for findings of fracture or dislocation.  
The day following the motor vehicle accident, the veteran 
reported feeling better and the assessment was resolving post 
left shoulder strain.  The next and final complaint of left 
shoulder pain was in December 2002 and the assessment was 
shoulder strain.  The Board finds it significant that the 
veteran did not report any complaints of shoulder problems on 
her May 2004 report of medical history or October 2004 
medical assessment and there were no objective findings of 
such on her May 2004 examination.  As such, it appears that 
the veteran's last in-service complaints of left shoulder 
problems were in 2002, two years prior to her separation in 
2004.  

Turning to the claim for a left knee disability, the service 
treatment records reflected that the veteran first complained 
of left knee pain in October 2003.  The impression was mild 
chondromalacia patellae and patellar tendonitis.  In her May 
2004 report of medical history, the veteran reported left 
knee aching pain for the past year.  However, on the May 2004 
examination, there were no findings pertaining to the left 
knee.  In her October 2004 report of medical assessment, the 
veteran again complained of left knee pain and it was noted 
that she would follow up with VA upon separation.  An October 
2004 follow-up entry indicated that the presumptive diagnosis 
was left knee patello-femoral syndrome.  However, the Board 
finds it significant that the accompanying examination was 
negative for left knee effusion and patella grind and it was 
not tender to palpation.  Further, the lateral collateral 


ligament and the medial collateral ligament were stable and 
the Drawer and Lachman's tests were negative.  As such, there 
was no objective evidence to support the presumptive 
diagnosis made at the time.

Nevertheless, service connection requires evidence that 
establishes that the veteran currently has the claimed 
disability.  See Degmetich, 104 F. 3d at 1332; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Although the veteran 
complained of left shoulder stiffness, pain, and occasional 
swelling and left knee aching, the Board finds it significant 
that following a thorough VA examination in November 2007 
wherein the claims file was reviewed by the examiner, the 
diagnoses were normal left knee and left shoulder.  In this 
regard, x-rays of the left knee and left shoulder were 
normal, the range of motion findings were within normal 
limits, and there were no objective findings of a left 
shoulder or left knee disability.  See 38 C.F.R. § 4.71a, 
Plates I and II.  The examiner specifically noted that 
repetitive motion increased the pain in the left shoulder but 
without any additional loss of motion.  Additionally, the 
veteran did not report left knee instability, loss of motion 
on repetitive use, or flare-ups.  Importantly, the veteran 
reported that her activities of daily living were not limited 
and her work was not affected by either her left shoulder or 
her left knee.  As such, the objective medical evidence does 
not show a current left shoulder or left knee disability. 

Although the Board has considered the veteran's contentions 
that she has experienced the symptoms referenced during her 
VA examination since service, the Court has held that 
symptoms alone without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez- Benitez v. West, 13 Vet. App. 282 (1999).  Further, 
the veteran, as a layperson, is not qualified to render a 
medical opinion as to etiology or diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the veteran is not entitled to service 


connection for a left knee disability and a left shoulder 
disability.  Although there were in-service findings of left 
knee pain and left shoulder pain, the evidence does not show 
a current left knee or a left shoulder disability.  As such, 
without a current disability, service connection cannot be 
granted.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claims of 
entitlement to service connection for a left shoulder and a 
left knee disorder, the doctrine is not for application.  38 
U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 57. 


ORDER

Entitlement to an initial rating in excess of 20 percent 
disabling for sacroiliac dysfunction is denied.

Entitlement to service connection for a left knee disability 
is denied.  

Entitlement to service connection for a left shoulder 
disability is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


